PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Roys et al.
Application No. 17/512,091
Filed: 27 Oct 2021
For: CUPPED END CAP FOR AN LED SUPPORT
:
:
:	DECISION ON PETITION
:
:
:

This decision is in response to the Petition Under 37 C.F.R 1.182 filed May 6, 2022, requesting correction of an error in identifying the applicant.
 
The petition is GRANTED. 

The application data sheet (ADS) filed with the original application papers identified Everylite Corporation as the applicant. Petitioner asserts that Everylite Corporation was incorrectly named as an applicant and is not a person to which the inventors were obligated to assign, but rather is a licensee.  A properly marked corrected ADS in compliance with 37 CFR 1.76(c) has been filed, correcting the applicant information to indicate that the inventors are the applicant.

In view of the foregoing, the petition is granted.

The petition fee of $210 for the petition to correct the error in identifying the applicant has been received.

A corrected Filing Receipt reflecting the corrected applicant information is enclosed with this decision.

The application is being forwarded to Technology Center 2875 for further examination in due course.
 
Telephone inquiries concerning this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Encl: Corrected Filing Receipt